DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-18 as originally presented and filed on 11/14/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 08 July 2019 (20190708).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to KOREA, REPUBLIC OF Application number 10-2019-0082312, filed on 08 July 2019 (20190708).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/14/2019 and 11/17/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because inter alia the abbreviations ECS and G sensors must be spelled out the first time they are presented.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 does not appear grammatically incorrect because it currently recites “a damper control method for vehicle, “.  It appears that Claim 11 should read “a damper control method for a vehicle, “.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090085309 A1 to Hirao; Ryusuke et al. (Hirao) in view of US 20160046166 A1 to NORTON; Russ Lee et al. (Norton).

Regarding claim 1 Hirao teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    393
    537
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    383
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    728
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    703
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    655
    523
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    543
    542
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    481
    742
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    518
    748
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    724
    510
    media_image9.png
    Greyscale

and associated descriptive texts a damper (shock absorbers 103) control system in Figures 2, 10 and 20 above for vehicle 2 in Fig. 1, the system comprising: 
an estimation unit 119/117/115, 228 configured to receive vertical accelerations of a vehicle body above respective wheels of the vehicle, measured through sensors 107/108/110, 201/218, and to estimate vertical speeds of the vehicle body above the respective wheels using the vertical accelerations of the vehicle body 228 in for example Fig. 22 step S12 and S13 and paras:
“[[0144] A spring 104 is attached around the shock absorber 103. The shock absorber 103 and the spring 104 are interposed between a vehicle body 105 and the associated wheel 102 so as to serve to damp an up/down motion of the associated wheel 102. A sprung acceleration sensor 107 (sprung motion detecting unit) is attached to the vehicle body 105 for detecting an up/down acceleration (sprung up/down motion) acting on the portion of the vehicle body 105 corresponding to the front right wheel 102FR. Further, a forward/backward acceleration sensor 108 is attached to the vehicle body 105 for detecting a forward/backward acceleration acting on the vehicle body 105. Further, a vehicle height sensor 110 is attached to the vehicle body 105 at the portion of the vehicle body 105 corresponding to the rear left wheel 102RL (not shown) (hereinafter referred to as "rear left wheel portion of the vehicle body") for detecting a height level of the vehicle 101. Further, wheel speed sensors 111 are provided to the vehicle 101 for detecting rotational speeds of the front left and right wheels 102FL and 102FR (only the front right wheel 102FR is shown) (the wheel speed sensor 111 is hereinafter referred to as "wheel speed sensor 111FR" or "111FL", corresponding to the front left wheel 102FL or the front right wheel 102FR).

[0145] The vehicle height sensor 110, along with a sprung speed estimating circuit 115 which will be described later, forms a sprung motion detecting unit of the present invention.

[0147] As shown in FIG. 10, the controller 112 comprises an integrator circuit 114, a sprung speed estimating circuit 115 including an observer, a warp calculating unit 116, a pitch estimating unit 117, a roll calculating unit 118, a bounce estimating unit 119, a front wheel relative speed estimating unit 120 including an observer, a differentiator circuit 121, a rear wheel relative speed estimating unit 122 including an observer, and a skyhook control unit 123.

[0223] The process of the control calculation processing unit will be described with reference to FIG. 22 (flow chart) and FIG. 23 (illustrating the relationship among the sprung up/down acceleration, the pitch acceleration and the roll acceleration).

[0224] Referring to FIG. 22, the front wheel speed signal is differentiated to calculate the wheel acceleration (step S11). Then, the band path filtering process is performed on the wheel acceleration signal to extract the pitch acceleration component having a predetermined frequency component (step S12).

[0225] The estimated lateral acceleration generated by a swiveling motion is calculated based on the steering angle and the vehicle speed (step S13). With a given linear model of the vehicle, an estimated lateral acceleration "ay" can be expressed by the following equation in which dynamic characteristics are ignored.

[0228] Next, sprung accelerations of the four wheels are calculated (step S16). Assuming the vehicle body 214 is a rigid body, an up/down acceleration at an arbitrary position of the vehicle body 214 is geometrically determined from a sprung up/down speed at a position of the vehicle body 214, a pitch rate and a roll rate, as shown in FIG. 23(a). A coaxial sprung up/down acceleration when the sprung acceleration sensor (sprung-up/down acceleration sensor) 201 is disposed as shown in FIG. 23(b) is calculated as follows.
[0229] In the equation which will be described below, "G sensor" represents a sprung up/down acceleration [m/s.sup.2] at an attachment position of the sprung acceleration sensor 201, "G FR" represents a front sprung up/down acceleration [m/s.sup.2], "G RR" represents a rear sprung up/down acceleration [m/s.sup.2], "L1" represents a distance from the attachment position of the sprung acceleration sensor 201 to the front sprung up/down acceleration to be determined, "L2" represents a distance from the attachment position of the sprung acceleration sensor 201 to the rear sprung up/down acceleration to be determined, and "AGy" represents a pitch acceleration [rad/s.sup.2].”; 

a derivation unit 112 configured to derive forces (i.e. road-surface-input-caused lateral acceleration) acting on regions above respective front wheels of the respective wheels using the vertical speeds of the vehicle body derived through the estimation unit in paras:
“[0131] In the present embodiment, when time-rate-of-changes of wheel speeds of the left and right wheels 3 are in opposite phases, it may be determined that the vehicle is running on a rough road, and the wheel-speed time-rate-of-change calculating unit 31 may stop its calculation. By this arrangement, it is possible to prevent an unnecessary control. 

[0146] A controller (controlling unit) 112 is connected to the sprung acceleration sensor 107, the forward/backward acceleration sensor 108, the vehicle height sensor 110 and the wheel speed sensor 111. The controller 112 receives inputs of information from the connected members, and calculates a pitch motion, a warp motion, a roll motion and a bounce motion of the vehicle body 105, up/down speeds at the positions of the wheels, and relative speeds "vs" between the wheels 102 and the vehicle body 105 according to a calculation process which will be described later. Then, the controller 112, according to the calculation result, calculates control instruction values (damping force instruction values) based on the skyhook control theory. 

[0226] The lateral acceleration detected by the lateral acceleration sensor 218 includes both of the swiveling lateral acceleration generated by a steering operation, and the lateral acceleration induced by a vehicle body roll motion caused by influence of a road surface input ("road-surface-input caused lateral acceleration"). Therefore, "road-surface-input-caused lateral acceleration" [=(actual lateral acceleration)-(estimated lateral acceleration)] is calculated by subtracting the estimated lateral acceleration estimated based on the steering angle and the vehicle speed from the lateral acceleration (actual lateral acceleration) detected by the sensor (step S14).”; 

a first calculation unit 120/201 configured to determine relative vertical speeds of the respective front wheels with respect to the vertical speeds of the vehicle body above the respective front wheels using the forces acting on the regions above the respective front wheels, and to determine vertical speeds of the respective front wheels using the relative vertical speeds of the respective front wheels in paras:
“[0199] A sprung acceleration sensor 201 is disposed at a position of the vehicle body 214 for detecting an up/down acceleration at the position (sprung up/down acceleration, hereinafter also referred to as "sprung acceleration").

[0212] The four wheel integration processing unit 229 calculates four wheel sprung up/down speeds (hereinafter also referred to as "four wheel sprung speeds") based on the four wheel sprung up/down accelerations obtained by the four wheel sprung acceleration calculating unit 228.

[0227] Since the "road-surface-input-caused lateral acceleration" (lateral acceleration induced by a vehicle roll motion caused by influence of a road surface input) is a tangential acceleration of the roll acceleration, the roll acceleration component having a predetermined frequency component is extracted by performing a band path filter process on the lateral acceleration (step S15).
[0228] Next, sprung accelerations of the four wheels are calculated (step S16). Assuming the vehicle body 214 is a rigid body, an up/down acceleration at an arbitrary position of the vehicle body 214 is geometrically determined from a sprung up/down speed at a position of the vehicle body 214, a pitch rate and a roll rate, as shown in FIG. 23(a). A coaxial sprung up/down acceleration when the sprung acceleration sensor (sprung-up/down acceleration sensor) 201 is disposed as shown in FIG. 23(b) is calculated as follows.“; 

a second calculation unit 122/228 configured to estimate vertical speeds of respective rear wheels of the respective wheels after a delay of a predetermined time using the vertical speeds of the respective front wheels determined by the first calculation unit, and to determine relative vertical speeds of the respective rear wheels with respect to the vertical speeds of the vehicle body above the respective rear wheels wherein it is understood that during rough roads the vehicle will “bounce” as explained in for example, paras:
“[0174] As shown in FIG. 16, the bounce estimating unit 119 receives inputs of the sprung speeds "vFR" and "vRL" at the vehicle body front right wheel and rear left wheel portions, and calculates the sprung speeds "vFL" and "vRR" at the vehicle body front left wheel and rear right wheel portions by using the data "vFR" and "vRL" as mentioned below. In this way, the unit 119 obtains the sprung speeds "vFL", "vRR", "vFR" and "vRL" at the respective wheel positions, and thereby estimates the bounce motion of the vehicle body 105.” ; and 

a controller 220/231 configured to control of front wheel suspensions dampers (shock absorbers 103 FL and FR) and rear wheel suspensions dampers (shock absorbers 103 RL and RR) using the relative vertical speeds of the respective wheels derived by the first calculation unit and the second calculation unit in for example, Figures 2, 7, 8 10 and Fig. 22 step S19 and para:
“[0154] The front wheel relative speed estimating unit 120 receives inputs of the sprung acceleration ".alpha.FR" at the vehicle body front right wheel portion detected by the sprung acceleration sensor 107, the sprung speeds (vFR, vRL, vFL, vRR) at the respective wheel positions obtained by the bounce estimating unit 119, the inputted data (the acceleration at the vehicle body front right wheel portion), the roll rate "rol" calculated by the roll calculating unit 118, and the damping force instruction value outputted from the skyhook control unit 123. Then, the unit 120 estimates the relative speeds "vsFL" and "vsFR" between the respective front left and right wheels 102FL and 102FR and the vehicle body 105 (relative speeds at the vehicle body front left and right wheels 102FL and 102FR), based on the sprung acceleration ".alpha.FR" at the vehicle body front right wheel portion, by carrying out a simulation with use of a predetermined model. The unit 120 inputs the estimated data to the skyhook control unit 123.”.  

While it is considered that Hirao teaches the claimed invention as explained above including determining if the vehicle is travelling over a “rough road” and or “bouncing” and controlling the front and rear wheels in a time-based sequence, Hirao may be considered as not appearing to expressly disclose a second calculation unit configured to estimate vertical speeds of respective rear wheels of the respective wheels after a delay of a predetermined time using the vertical speeds of the respective front wheels determined by the first calculation unit, and to determine relative vertical speeds of the respective rear wheels with respect to the vertical speeds of the vehicle body above the respective rear wheels, and
a controller  configured to control dampers of front wheel suspensions and rear wheel suspensions using the relative vertical speeds of the respective wheels derived by the first calculation unit and the second calculation unit wherein it is considered that “estimate vertical speeds of respective rear wheels of the respective wheels after a delay of a predetermined time using the vertical speeds of the respective front wheels determined by the first calculation unit” connotes inter alia, detecting a “bump” or “pothole” from the forces acting on a respective front wheel and controlling the respective rear wheel damper that is expected to encounter said “bump” or “pothole” after a delay of a predetermined time, which would obviously be based on speed of the vehicle to determine at what point in time the rear wheel is expected to hit said “bump” or “pothole” since the faster the vehicle is travelling the sooner the rear wheel will encounter the “bump” or “pothole” and vice versa as known in the art.

While it is considered that Hirao would be able to detect any road anomalies including rough roads that contain “bumps” and “potholes” that the vehicle may encounter while being driven on or off road and then control the respective dampers to negate said anomalies to effectively control the pitch of a vehicle as explained above as well as in para:
“[0071] Since it is possible to estimate a pitch motion of the vehicle 2 at any time regardless of sudden acceleration/deceleration of the vehicle body 6, it is possible to effectively control a pitch of the vehicle 2 by controlling a damping coefficient of the shock absorber 4 according to the pitch motion.”

Norton teaches in for example, the figures below:

    PNG
    media_image10.png
    489
    626
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    333
    433
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    500
    722
    media_image12.png
    Greyscale

And associated descriptive texts including for example, the ABSTRACT:
“An active vehicle suspension system includes an active damping mechanism operatively coupled to a vehicle wheel and configured for controlling a damping force applied to the wheel responsive to a control signal. A controller is operatively coupled to the damping mechanism and configured for generating a control signal to the damping mechanism responsive to velocity of the wheel in a downward vertical direction. At least one of a timer threshold and velocity threshold, used to determine whether a vehicle wheel has encountered a depression in a road surface, may be varied on a basis of a speed of the vehicle. A damping mechanism for a rear wheel of a vehicle may be controlled on a basis of how a damping mechanism for a front wheel is controlled.”

 a first calculation unit (pre-processing circuit 34 ) configured to determine relative vertical speeds of the respective front wheels (600) with respect to the vertical speeds of the vehicle body (90) above the respective front wheels using the forces acting on the regions above the respective front wheels (detected by sensors 12), and to determine vertical speeds of the respective front wheels using the relative vertical speeds of the respective front wheels (600) in Figures 1, 5 and 7 above as explained in for example only paras:
“[0020] In the embodiment shown in FIG. 1, suspension system 10 includes wheel position sensors 12 (indicated by 12-1, 12-2., 12-3, and 12-4) operatively coupled to a corresponding one of each of vehicle wheels 20-1, 20-2, 20-3, 20-4 and also to controller 40. Sensor(s) 12 are configured for detecting the vertical position of the corresponding vehicle wheel (i.e., the component of the wheel motion along a vertical or “y”-axis 333 extending through the wheel center) and with respect to a reference location in relation to which the wheel is movable. In one embodiment, the reference location is a location on a chassis 22 of the vehicle. In one embodiment, signals representative of wheel position y are continuously received from sensors 12 by a microcomputer 30 for processing in a manner described below.

[0022] If desired, one or more known filters 32 (for example, band-pass filters) may be operatively coupled to sensors 12 for filtering noise components from the sensor signals in a known manner. In addition, a pre-processing circuit 34 may be operatively coupled to sensors 12 if needed, for converting signals received from the sensors 12 into a form suitable for processing by computer 30. If required, control signals generated by microcomputer 30 may be transmitted to a driving circuit or post-processor 36 for conversion to a form to which the adjustable damping mechanisms 18 are responsive. The driving circuit may be configured to process the received control signals into a form suitable for operating hydraulically-actuated cylinders, cylinders actuated by solenoid valves or electromagnetically energized proportional-action valves, cylinders incorporating a magneto-rheological fluid, or any other suitable types of active cylinders or shock-absorbers, for example.

[0065] Turning to FIG. 7, a side schematic view is shown of a front wheel 600 and a rear wheel 610 of a vehicle traveling along a road surface 902. Each of the front wheel 600 and rear wheel 610 is coupled to an adjustable damping mechanism 18 coupled to the vehicle chassis 90 and has a respective sensor 12 configured to detect the vertical position of a respective wheel 600 or 610, as discussed above with regard to the exemplary embodiment of FIGS. 4 and 5. Controller 40 is in signal communication with sensors 12 and the adjustable damping mechanisms 18 so controller 40 may receive signals from sensors 12 and control the adjustable damping mechanisms 18, as discussed in the exemplary embodiments above.”; 

a second calculation unit (microcomputer 30) configured to estimate vertical speeds of respective rear wheels of the respective wheels after a delay of a predetermined time using the vertical speeds of the respective front wheels determined by the first calculation unit in para:
“[0067] According to an exemplary embodiment, the adjustable damping mechanism 18 of rear wheel 610 may be controlled to use the same damping level as the front wheel 600. For example, the damping level for the adjustable damping mechanism 18 of rear wheel 610 may be controlled for when the rear wheel 610 is estimated to encounter the depression 900, or prior to the rear wheel 610 encountering the depression 900. For example, the distance 620 between front wheel 600 and rear wheel 610, such as between vertical axes 333 of the wheels, and a current vehicle speed (e.g., determined from one or more vehicle sensors that indicate vehicle speed, such as, for example, wheel speed sensors, engine shaft speed sensors, and other sensors familiar to one of ordinary skill in the art for determining vehicle speed) may be used to determine a time at which rear wheel 610 encounters the depression. The distance 620 may correspond to, for example, a wheel base of the vehicle. According to an exemplary embodiment, the damping level for the adjustable damping mechanism 18 of the rear wheel 610 is controlled in advance of the rear wheel 610 encountering the depression 900, such as by using a portion of the distance 620 between the wheels 600, 610. The portion of the distance 620 may be, for example, about 60% to about 80% of the distance 620, such as about 70% of the distance 620.”, 

and to determine relative vertical speeds of the respective rear wheels with respect to the vertical speeds of the vehicle body above the respective rear wheels in para:
“[0066] According to an exemplary embodiment, a damping level for the damping mechanism 18 of rear wheel 610 may be controlled on a basis of information obtained for front wheel 600 when front wheel 600 encounters a depression 900 in road surface 902. For example, as the front wheel 600 drops into the depression and its adjustable damping mechanism 18 is controlled, such as according to the exemplary embodiments of FIGS. 3 and 6, the adjustable damping mechanism 18 for the rear wheel 610 may be controlled by using the damping level selected for the adjustable damping mechanism 18 of the front wheel 600. For instance, as the calculated instantaneous wheel velocity V for the front wheel 600 exceeds predetermined wheel velocity thresholds (e.g., thresholds Th1, Th2, Th3, Th4), such as within a predetermined time (e.g., within time thresholds T1, T2, T3), the damping level for the adjustable damping mechanism 18 of front wheel 600 is incremented, as discussed above with regard to the exemplary embodiments of FIGS. 3 and 6.”; and 

a controller (post-processor 36) configured to control dampers of front wheel suspensions and rear wheel suspensions using the relative vertical speeds of the respective wheels derived by the first calculation unit and the second calculation unit in para [0022] above “If required, control signals generated by microcomputer 30 may be transmitted to a driving circuit or post-processor 36 for conversion to a form to which the adjustable damping mechanisms 18 are responsive.“.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Norton is considered as teaching an equivalent technique for controlling a rear wheel damper that would be obvious to substitute for those taught in Hirao.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is the case here, Norton is considered in the field of applicant's endeavor AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. controlling a rear wheel damper to minimize forces imparted by a depression to be encountered on a road,

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of detecting a depression in a road surface by a front wheel of a vehicle and controlling a damper of the rear wheel of the vehicle based on the severity of the depression as taught by at least Norton above and Hirao above with regard to inter alia “rough roads”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the oscillation restraint of Hirao in para:
“[0137] According to the second embodiment, the pitch rate calculating unit 21 calculates a pitch rate with accuracy as in the first embodiment. The up/down motion calculating unit 53 obtains an up/down motion signal by calculating up/down motions of the various portions of the vehicle body 6 based on the pitch rate obtained by the pitch rate calculating unit 21, the up/down acceleration obtained by the up/down acceleration estimating unit 51, and the roll rate obtained by the roll rate calculating unit 52, and outputs the up/down motion signal to the controller 54. The controller 54 creates a control instruction value according to the up/down motion signal, and inputs the control instruction value to the absorber 4 so that an oscillation restraint control is performed.”

 would include the ability to minimize the forces expected to be encountered by the rear wheel by adjusting the damping mechanism in advance of encountering the depression as taught by Norton as known in the art in para [0067]:
“, the damping level for the adjustable damping mechanism 18 of the rear wheel 610 is controlled in advance of the rear wheel 610 encountering the depression 900, such as by using a portion of the distance 620 between the wheels 600, 610. The portion of the distance 620 may be, for example, about 60% to about 80% of the distance 620, such as about 70% of the distance 620”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Norton to and modify the prior art of Hirao as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and 12 and the limitation further including a situation determination unit (i.e. “estimated lateral acceleration calculating unit 224”) configured to receive steering information about a steering angle or a steering angular speed and to compare the steering angle or the steering angular speed with a predetermined reference steering value see Hirao paras:
“[0201] Further, as shown in FIG. 20, a steering angle sensor 216, a vehicle speed sensor 217, a lateral acceleration sensor 218 and wheel speed sensors 205 for the four wheels are disposed at the automobile.

[0207] The estimated lateral acceleration calculating unit 224 calculates a "swiveling-caused lateral acceleration" (estimated lateral acceleration) generated by a steering operation, based on steering angle information detected by the steering angle sensor 216, and vehicle speed information detected by the vehicle speed sensor 217.

[0219] In the present embodiment, the roll varying amount is corrected by using the roll acceleration estimated by the steering angle, the vehicle speed and the lateral acceleration, and the sprung up/down accelerations, sprung up/down speeds and the sprung/unsprung relative speeds for all of the four wheels are calculated, whereby estimation accuracy and control performance can be improved. Therefore, effective control performance can be secured in the present embodiment.”, 


wherein, when the steering angle or the steering angular speed is equal to or less than the predetermined reference steering value, the situation determination unit is configured to determine that the vehicle is in a non-steering situation and estimates speeds of the dampers of the front and rear wheel suspensions see paras:
“[0225] The estimated lateral acceleration generated by a swiveling motion is calculated based on the steering angle and the vehicle speed (step S13). With a given linear model of the vehicle, an estimated lateral acceleration "ay" can be expressed by the following equation in which dynamic characteristics are ignored.
a.sub.y=[1/(1+AV.sub.2)][V.sub.2/(Lh)].delta.f
in which "V" represents a vehicle speed [m/s], "A" represents a stability factor [s.sup.2/m.sup.2], ".delta.f" represents a front wheel steering angle [rad], and "Lh" represents a wheel base [m].

[0226] The lateral acceleration detected by the lateral acceleration sensor 218 includes both of the swiveling lateral acceleration generated by a steering operation, and the lateral acceleration induced by a vehicle body roll motion caused by influence of a road surface input ("road-surface-input caused lateral acceleration"). Therefore, "road-surface-input-caused lateral acceleration" [=(actual lateral acceleration)-(estimated lateral acceleration)] is calculated by subtracting the estimated lateral acceleration estimated based on the steering angle and the vehicle speed from the lateral acceleration (actual lateral acceleration) detected by the sensor (step S14).”

Wherein it is understood that given the Broadest Reasonable Interpretation (BRI) “The estimated lateral acceleration calculating unit 224 “ is determining that the vehicle is in a non-steering situation when there is no steering input that indicates a “non-steering” situation.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Regarding claims 3 and 13 and the limitation wherein the situation determination unit further receives driving speed information of the vehicle, and determines whether the vehicle is in the non-steering situation, when a driving speed of the vehicle is equal to or more than a predetermined reference speed value see the teachings of Hirao wherein it is understood that given the BRI at least the “estimated lateral acceleration calculating unit 224 “ is determining “non-driving situations” at all times during operation of the vehicle and especially when the vehicle is in motion driving at speeds above 0 km/hour as explained in for example, para:
“[0079] The estimated forward/backward switching unit 30 determines whether the vehicle speed ".nu." is 0 km/h or the vehicle speed ".nu." is more than 0 km/h. If determining that the vehicle speed ".nu." is 0 km/h, then the unit 30 sets 0 [m/s.sup.2] as the estimated forward/backward acceleration "a.sub.es", and outputs it to the pitch rate estimating unit 21. If determining that the vehicle speed ".nu." is more than 0 km/h, then the unit 30 sets the total forward/backward acceleration "a.sub.to" obtained from the second adding unit 29 as the estimated forward/backward acceleration "a.sub.es", and outputs it to the pitch rate estimating unit 21.”   

Regarding claims 5 and 14 and the limitations wherein the sensors include a 6D sensor given the BRI see the "G sensor" of Hirao Fig. 23, 
and the 6D sensor measures a vertical acceleration of a center of mass of the vehicle body, a roll rate and a pitch rate see Hirao fig. 23 above wherein items X, Y, Z, AGz, AGx, AGy, are the center of mass of the vehicle body as explained in for example, only paras:
 “[0228] Next, sprung accelerations of the four wheels are calculated (step S16). Assuming the vehicle body 214 is a rigid body, an up/down acceleration at an arbitrary position of the vehicle body 214 is geometrically determined from a sprung up/down speed at a position of the vehicle body 214, a pitch rate and a roll rate, as shown in FIG. 23(a). A coaxial sprung up/down acceleration when the sprung acceleration sensor (sprung-up/down acceleration sensor) 201 is disposed as shown in FIG. 23(b) is calculated as follows. 

[0229] In the equation which will be described below, "G sensor" represents a sprung up/down acceleration [m/s.sup.2] at an attachment position of the sprung acceleration sensor 201, "G FR" represents a front sprung up/down acceleration [m/s.sup.2], "G RR" represents a rear sprung up/down acceleration [m/s.sup.2], "L1" represents a distance from the attachment position of the sprung acceleration sensor 201 to the front sprung up/down acceleration to be determined, "L2" represents a distance from the attachment position of the sprung acceleration sensor 201 to the rear sprung up/down acceleration to be determined, and "AGy" represents a pitch acceleration [rad/s.sup.2].“, 

and wherein the estimation unit derives the vertical speeds of the vehicle body above the respective wheels using the vertical acceleration of the center of mass of the vehicle body, the roll rate and the pitch rate in para:
“[0235] "G sensor" represents a sprung up/down acceleration [m/s.sup.2] at the attachment position of the sprung acceleration sensor 1, "G FR" represents a sprung up/down acceleration [m/s.sup.2] at the front right position, "G FL" represents a sprung up/down acceleration [m/s.sup.2] at the front right position, "G RR" represents a sprung up/down acceleration [m/s.sup.2] at the rear right position, "G RL" represents a sprung up/down acceleration [m/s.sup.2] at the rear left position, "L1" represents a y-axis distance from the attachment position of the sprung acceleration sensor 201 to the front sprung up/down acceleration to be determined, "L2" represents a y-axis distance from the attachment position of the sprung acceleration sensor 201 to the rear sprung up/down acceleration to be determined, "Wf1" represents an x-axis distance from the attachment position of the sprung acceleration sensor 201 to the front right sprung up/down acceleration to be determined, "Wf2" represents an x-axis distance from the attachment position of the sprung acceleration sensor 201 to the front left sprung up/down acceleration to be determined, "Wr1" represents an x-axis distance from the attachment position of the sprung acceleration sensor 201 to the rear right sprung up/down acceleration to be determined, "Wf2" represents an x-axis distance from the attachment position of the sprung acceleration sensor 201 to the rear left sprung up/down acceleration to be determined, "AGy" represent a pitch acceleration [rad/s.sup.2], and "AGx" represent a roll acceleration [rad/s.sup.2].”.  

Regarding claims 6 and 14 and the limitations wherein the sensors include a body G sensor mounted at each of three sections among a total of four sections of the vehicle body provided with the respective wheels,
and the estimation unit estimates the vertical accelerations of the vehicle body above the respective wheels through the body G sensors given the BRI see the "G sensors" of Hirao Fig. 23 as explained immediately above with regard to the rejection of claim 5.  

Regarding claims 7 and 15 and the limitations wherein the estimation unit receives the vertical accelerations of the three sections among the four sections of the vehicle body above the respective wheels, measured through the body G sensors, derives a vertical speed of a center of mass of the vehicle body using the vertical accelerations of the three sections of the vehicle body above the respective wheels, and determines a vertical speed of a remaining one section DB1/ 109891216.137among the four sections of the vehicle body above the respective wheels using the vertical speed of the center of mass of the vehicle body, a roll rate and a pitch rate see the teachings of the combination of Hirao and Norton above wherein it is understood that Hirao Fig. 23 would determine a vertical speed of a remaining one section DB1/ 109891216.137among the four sections of the vehicle body above the respective wheels using the vertical speed of the center of mass of the vehicle body, a roll rate and a pitch rate as taught by Norton wherein it is understood that the “remaining section among the four sections” connotes the damper for the “rear wheel” about to encounter the depression in the road and the vertical speed of said rear wheel must be predetermined and the damper control sent to mitigate the impact of the depression on the rear wheel that is transferred to the body.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Norton is considered as teaching an equivalent technique for controlling a rear wheel damper that would be obvious to substitute for those taught in Hirao.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Norton is considered in the field of applicant's endeavor AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. controlling a rear wheel damper to minimize forces imparted by a depression to be encountered on a road,

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of detecting a depression in a road surface by a front wheel of a vehicle and controlling a damper of the rear wheel of the vehicle based on the severity of the depression as taught by at least Norton above and Hirao above with regard to inter alia “rough roads”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the oscillation restraint of Hirao in para:
“[0137] According to the second embodiment, the pitch rate calculating unit 21 calculates a pitch rate with accuracy as in the first embodiment. The up/down motion calculating unit 53 obtains an up/down motion signal by calculating up/down motions of the various portions of the vehicle body 6 based on the pitch rate obtained by the pitch rate calculating unit 21, the up/down acceleration obtained by the up/down acceleration estimating unit 51, and the roll rate obtained by the roll rate calculating unit 52, and outputs the up/down motion signal to the controller 54. The controller 54 creates a control instruction value according to the up/down motion signal, and inputs the control instruction value to the absorber 4 so that an oscillation restraint control is performed.”

 would include the ability to minimize the forces expected to be encountered by the rear wheel by adjusting the damping mechanism in advance of encountering the depression as taught by Norton as known in the art in para [0067]:
“, the damping level for the adjustable damping mechanism 18 of the rear wheel 610 is controlled in advance of the rear wheel 610 encountering the depression 900, such as by using a portion of the distance 620 between the wheels 600, 610. The portion of the distance 620 may be, for example, about 60% to about 80% of the distance 620, such as about 70% of the distance 620”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Norton to and modify the prior art of Hirao as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 8 and 16 and the limitations wherein the derivation unit derives the vertical accelerations of the vehicle body above the respective rear wheels by integrating the vertical speeds of the vehicle body above the respective rear wheels, and derives forces acting on regions above the respective rear wheels using the vertical accelerations of the vehicle body above the rear wheels see the teachings of Hirao paras:
“[0212] The four wheel integration processing unit 229 calculates four wheel sprung up/down speeds (hereinafter also referred to as "four wheel sprung speeds") based on the four wheel sprung up/down accelerations obtained by the four wheel sprung acceleration calculating unit 228. 

[0214] The skyhook calculating unit 231 generates instruction currents (damping force instruction values, control instruction values) for the skyhook control to the actuators 215 based on the four wheel sprung speeds obtained by the four wheel integration processing unit 229, and the four wheel relative speeds obtained by the four wheel relative speed calculating unit 230, and inputs the instruction currents to the respective actuators 215 to control the dampers 213.

[0247] Target damping forces for the four wheels are determined based on the four wheel sprung up/down speeds obtained by integrating the four wheel sprung up/down accelerations calculated as discussed above, and the four wheel relative speeds (step S18). The damping forces of the four wheel dampers 213 (suspensions of the four wheels) are controlled by providing instructions to the actuators 215 based on the determined target damping forces (step S19). “ 

and Norton para:
“[0021] In the embodiment shown in FIG. 1, suspension system 10 also includes a microcomputer 30 operatively coupled to sensors 12 and configured for processing signals indicating the wheel location in accordance with the control routine to generate control signals used to control the damping levels in the adjustable damping mechanism operatively coupled to each wheel. The computer 30 is configured to determine the vertical velocity of the wheel as the wheel interacts with the road surface. In one embodiment, the vertical velocity of the wheel is determined by taking the time derivative (dy/dt) of the wheel position over a predetermined time period. In another embodiment, the vertical velocity of the wheel is determined by integrating a value provided, for example, by an accelerometer configured to measure the rate of change in velocity of the wheel in a vertical direction. Computer 30 may include a memory for storing the damping level control routine and any additional data or programs that may be required for operation of the suspension system. Computer 30 is incorporated into or operatively coupled to the suspension controller 40.”.  

	And the obviousness to combine set forth in at least claim 1 above incorporated herein.

Regarding claims 9 and 17 and the limitations wherein the first calculation unit derives the forces acting on the regions above the respective front wheels depending on a situation in which the roll rate and the pitch rate occur, and determines the relative vertical speeds of the respective front wheels with respect to the vertical speeds of the vehicle body above the respective front wheels using the forces acting on the regions above the respective front wheels see the teachings of Hirao “ vehicle body mass dividing unit 38.” In for example, paras:
“[0092] The power transmission efficiency multiplying unit 37 multiplies the driving force by the power transmission efficiency "n.sub.t", and then outputs the result to the vehicle body mass dividing unit 38.

[0093] The vehicle body mass dividing unit 38 calculates the engine-caused forward/backward acceleration "a.sub.eg" by dividing the output data of the tire radius dividing unit 36 by the vehicle body mass "m" [Kg] (in other words, multiplying by 1/m).

[0113] As shown in FIG. 6, the air-resistance-caused forward/backward acceleration estimating unit 27 comprises a multiplying circuit 43, a gain multiplying unit 44, an air density multiplying unit 45, a front projection area multiplying unit 46, an air drag coefficient multiplying unit 47, and a mass dividing unit 48.

[0114] An air force and the moment thereof are proportional to the front projection area of the vehicle body 6 and the speed squared, and depend on the shape of the vehicle body 6, whereby a drag of air resistance can be expressed by the following equation (6). Then, the forward/backward acceleration "a.sub.ar" caused by a drag of air resistance can be obtained by the following equation (7) by which the vehicle mass can be taken into account. The air-resistance-caused forward/backward acceleration estimating unit 27 calculates the air-resistance-caused forward/backward acceleration "a.sub.ar" by utilizing the equations (6) and (7). “.  

Regarding claims 10 and 18 and the limitations wherein the second calculation unit is configured to determine the vertical speeds of the respective front wheels using the relative vertical speeds of the respective front wheels, derives a delay caused by a wheelbase between the front and rear wheels and a vehicle speed, derives the vertical speeds of the respective rear wheels after the delay compared to the vertical speeds of the respective front wheels, and is configured to determine the relative vertical speeds of the respective rear wheels with respect to the vertical speeds of the vehicle body above the respective rear wheels using the vertical speeds of the respective rear wheels given the BRI see the teachings of both references with regard to, inter alia the delay required in Hirao to detect “oscillations” for “oscillation restraint control” and Norton with regard to mitigating the effects of road depressions impacting rider quality in for example para:
“[0057] By using a plurality of thresholds, such as the timer thresholds and/or wheel velocity thresholds in the process of the exemplary embodiment of FIG. 6, damping forces can be incrementally increased in response to the continued drop of the wheel, which minimizes damping force increases, while delaying implementation of a damping force increase for as long as possible, thereby preserving a relatively higher ride quality for as long as possible, while minimizing or avoiding a sudden, large shift in hydraulic pressure for a damping system.”.  

	Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Norton is considered as teaching an equivalent technique for controlling a rear wheel damper that would be obvious to substitute for those taught in Hirao.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Norton is considered in the field of applicant's endeavor AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. controlling a rear wheel damper to minimize forces imparted by a depression to be encountered on a road,

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of detecting a depression in a road surface by a front wheel of a vehicle and controlling a damper of the rear wheel of the vehicle based on the severity of the depression as taught by at least Norton above and Hirao above with regard to inter alia “rough roads”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the oscillation restraint of Hirao in para:
“[0137] According to the second embodiment, the pitch rate calculating unit 21 calculates a pitch rate with accuracy as in the first embodiment. The up/down motion calculating unit 53 obtains an up/down motion signal by calculating up/down motions of the various portions of the vehicle body 6 based on the pitch rate obtained by the pitch rate calculating unit 21, the up/down acceleration obtained by the up/down acceleration estimating unit 51, and the roll rate obtained by the roll rate calculating unit 52, and outputs the up/down motion signal to the controller 54. The controller 54 creates a control instruction value according to the up/down motion signal, and inputs the control instruction value to the absorber 4 so that an oscillation restraint control is performed.”

 would include the ability to minimize the forces expected to be encountered by the rear wheel by adjusting the damping mechanism in advance of encountering the depression as taught by Norton as known in the art in para [0067]:
“, the damping level for the adjustable damping mechanism 18 of the rear wheel 610 is controlled in advance of the rear wheel 610 encountering the depression 900, such as by using a portion of the distance 620 between the wheels 600, 610. The portion of the distance 620 may be, for example, about 60% to about 80% of the distance 620, such as about 70% of the distance 620”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Norton to and modify the prior art of Hirao as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 11 see the rejection of the corresponding parts of claim 1 above incorporated and summarized herein wherein it is understood that Hirao teaches the limitation a damper control method for vehicle, the method comprising: 
measuring vertical accelerations of a vehicle body above respective wheels through sensors; 
estimating vertical speeds of the vehicle body above the respective wheels using the vertical accelerations of the vehicle body;  
DB1/ 109891216.138deriving forces acting on regions above respective front wheels of the respective wheels using the vertical speeds of the vehicle body derived through the estimating; 
Hirao and Norton both teach primarily determining relative vertical speeds of the respective front wheels with respect to the vertical speeds of the vehicle body above the respective front wheels using the forces acting on the regions above the respective front wheels, and determining vertical speeds of the respective front wheels using the relative vertical speeds of the respective front wheels; 
Norton teaches estimating vertical speeds of respective rear wheels of the respective wheels after a delay of a predetermined time using the vertical speeds of the respective front wheels determined through the primarily determining, and secondarily determining relative vertical speeds of the respective rear wheels with respect to the vertical speeds of the vehicle body above the respective rear wheels; and 
Both Hirao and Norton teach controlling dampers of front wheel suspensions and rear wheel suspensions using the relative vertical speeds of the respective wheels derived in the primarily determining and the estimating and secondarily determining.  
	Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Norton is considered as teaching an equivalent technique for controlling a rear wheel damper that would be obvious to substitute for those taught in Hirao.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Norton is considered in the field of applicant's endeavor AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. controlling a rear wheel damper to minimize forces imparted by a depression to be encountered on a road,

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of detecting a depression in a road surface by a front wheel of a vehicle and controlling a damper of the rear wheel of the vehicle based on the severity of the depression as taught by at least Norton above and Hirao above with regard to inter alia “rough roads”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the oscillation restraint of Hirao in para:
“[0137] According to the second embodiment, the pitch rate calculating unit 21 calculates a pitch rate with accuracy as in the first embodiment. The up/down motion calculating unit 53 obtains an up/down motion signal by calculating up/down motions of the various portions of the vehicle body 6 based on the pitch rate obtained by the pitch rate calculating unit 21, the up/down acceleration obtained by the up/down acceleration estimating unit 51, and the roll rate obtained by the roll rate calculating unit 52, and outputs the up/down motion signal to the controller 54. The controller 54 creates a control instruction value according to the up/down motion signal, and inputs the control instruction value to the absorber 4 so that an oscillation restraint control is performed.”

 would include the ability to minimize the forces expected to be encountered by the rear wheel by adjusting the damping mechanism in advance of encountering the depression as taught by Norton as known in the art in para [0067]:
“, the damping level for the adjustable damping mechanism 18 of the rear wheel 610 is controlled in advance of the rear wheel 610 encountering the depression 900, such as by using a portion of the distance 620 between the wheels 600, 610. The portion of the distance 620 may be, for example, about 60% to about 80% of the distance 620, such as about 70% of the distance 620”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Norton to and modify the prior art of Hirao as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090085309 A1 to Hirao; Ryusuke et al. (Hirao) in view of US 20160046166 A1 to NORTON; Russ Lee et al. (Norton) as applied to the claims above and further in view of US 20150224845 A1 to Anderson; Zackary Martin et al. (Anderson).

Regarding claims 4 and 13 the combination of Hirao and Norton does not appear to expressly disclose the limitation wherein, when a roll rate and a pitch rate measured through the sensors are equal to or more than respective reference boundary values, the situation determination unit is configured to determine that the vehicle is in an abnormal state and does not estimate the speeds of the dampers of the front and rear wheel suspensions.

Anderson teaches wherein, when a roll rate and a pitch rate measured through sensors are equal to or more than respective reference boundary values, a situation determination unit is configured to determine that the vehicle is in an abnormal state (i.e. a rollover condition) and does not estimate the speeds of the dampers of the front and rear wheel suspensions “where the suspension should disregard energy limits in order to keep the vehicle stabilized”, in for example para:
“[0931] In some situations, it may be desirable to override the energy neutral limits described above. For example, during a safety mode associated with sensing events such as avoidance, braking, fast steering, and/or other safety-critical maneuver, the power limits associated with the energy neutral system are overridden. One embodiment of a safety maneuver detection algorithm is a trigger if the brake position is depressed beyond a certain threshold, and the derivative of the position (i.e. the brake depression velocity) also exceeds a threshold. Other embodiments of a safety maneuver detection algorithm include the use of longitudinal acceleration thresholds, steering thresholds, and/or other appropriate inputs. In one specific embodiment, a fast control loop compares a threshold emergency steering threshold to a factor derived by multiplying the steering rate and a value from a lookup table indexed by the current speed of the vehicle. The lookup table may contain scalar values that relate maximum regular driving steering rate at each vehicle speed. For example, in a parking lot a quick turn is a conventional maneuver. However, at highway speeds the same quick turn input is likely a safety maneuver where the suspension should disregard energy limits in order to keep the vehicle stabilized. In another exemplary embodiment, a vehicle rollover model for SUVs may be utilized that incorporates a number of sensors such as lateral acceleration to change the suspension dynamics if an imminent rollover condition is detected. In many real-world applications, a number of these heuristics (braking, steering, lane-departure/traffic detection sensors, deceleration, lateral acceleration, etc.) may be fused together (such as by using fuzzy logic) to come to a desired control determination in order to control the suspension system. Depending on the embodiment, the control determination might not be binary, but rather may be a scaling factor on the power limits.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Anderson is considered as teaching an equivalent technique to determine that the vehicle is in an abnormal state that would be obvious to substitute for those taught in the combination of Hirao and Norton.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Anderson is considered in the field of applicant's endeavor of Active vehicle suspensions AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. determining that the vehicle is in an abnormal state and controlling the active suspension wheel dampers to keep the vehicle stabilized, during a rollover condition, In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of detecting a rollover condition as taught by at least Anderson above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the combination of Hirao and Norton would include the ability “to keep the vehicle stabilized, during a rollover condition”, as taught by Anderson as known in the art.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art combination of Hirao and Norton as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US-20150239554-A1 to Birchette; Terrence S. teaches inter alia an active suspension system predicting the target damper forces for each damper of a vehicle based on an impact of the vehicle with the terrain in for example, the Abstract:
“An active landing gear damping system and method for decelerating a vehicle during a terrain impact event, such as an aircraft landing or crash. The system monitors aircraft state data and terrain information to predict an impact of the vehicle with the terrain. The system can then determine a target damper force for each landing gear of the vehicle and a predicted damper velocity at the time of impact. Each landing gear can include an adjustable damper valve, wherein adjustment of the damper valves varies the damping coefficient of the respective dampers. The system can adjust valves of the respective dampers to provide the target force based on the predicted damper velocity. After an impact begins, the system can continuously monitor and adjust the valve to maintain the target force.”.


US-5251134-A to Takehara; Shin. teaches inter alia an active suspension system predicting the target damper forces for each damper of a vehicle when the vehicle is rapidly cornering in for example, the Abstract:
“A cylinder unit for adjusting a vehicle height of the vehicle body is interposed separately or independently between the vehicle body and each wheel. The supply and discharge of the operating fluid to and from each of the cylinder units is performed by generating a control signal indicative of the quantity of supplying and discharging the operating fluid to and from the flow rate adjusting valves. The control signal is determined so as to allow an actual angle of a roll of the vehicle body to agree with a target angle of the roll thereof. When the automotive vehicle is cornering, particularly rapidly, the control signal is corrected in such a manner that the larger the inner pressure of the cylinder unit, the smaller the quantity of the operating fluid to be supplied or to be discharged. Specifically, the correction is made so as to minimize the quantity of the operating fluid to be supplied to or to be discharged from the cylinder unit on the outer wheel side upon cornering, which has a higher inner pressure, and to maximize the quantity of the operating fluid to be supplied to or to be discharged from the cylinder unit on the inner wheel side upon cornering, which has a lower inner pressure.”

US 20070067080 A1 to Messih; David. teaches inter alia an active safety suspension system using a vehicles center of gravity to detect irregularities for each damper of a vehicle in for example, the Abstract:
“A vehicle suspension system (19) includes a suspension (47). A lateral acceleration sensor (32) generates a lateral acceleration signal. A roll rate sensor (34) generates a roll rate signal. A controller (26) detects an irregularity in the suspension in response to the lateral acceleration signal and the roll rate signal. A method of detecting suspension irregularities in a vehicle (10) includes the generating of a lateral acceleration signal and a roll rate signal. Roll angle is determined in response to the lateral acceleration signal and roll rate signal. A roll gradient, a roll acceleration coefficient, and a roll damping parameter are determined in response to at least the roll angle. The roll gradient, the roll acceleration coefficient, and the roll damping parameter are compared to associated nominal values. A suspension irregularity is indicated in response to the comparison.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220603